
	
		I
		112th CONGRESS
		2d Session
		H. R. 6354
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Southerland
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To correct the boundaries of the John H. Chafee Coastal
		  Barrier Resources System Unit P–31P.
	
	
		1.Replacement of John H. Chafee
			 Coastal Barrier Resources System map
			(a)In
			 generalThe map included in the set of maps entitled
			 Coastal Barrier Resources System referred to in section 4(a) of
			 the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to Unit
			 P–31P in Florida is hereby replaced by another map relating to the same unit
			 entitled John H. Chafee Coastal Barrier Resources System Corrected Unit
			 P–31P and dated ___.
			(b)AvailabilityThe
			 Secretary of the Interior shall keep the replacement map referred to in
			 subsection (a) on file and available for inspection in accordance with section
			 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
			
